Memorandum Per Curiam.
The proceedings to remove a tenant may be maintained if compliance is shown with either subdivisions (a) or (b) of section 6 of the Rent Regulation (Rent Regulation for Housing in New York City Defense-Rental Area, 8 Fed. Reg. 13917, 13918) which are mutually exclusive. Redress from a certificate issued pursuant to subdivision (b) of section 6 must be had in an appeal to the Emergency Court provided by subdivision (d) of section 204 of the Emergency Price Control Act of 1942 (Ú. S. Code, tit. 50, Appendix, § 924, subd. [d]). The certificate merely indicates that in the opinion of the administrator summary proceedings are not in contravention of the spirit of rent control. Thereafter, the proceedings may be prosecuted solely according to local law.
The final order and judgment should be reversed, with $30 costs, and final order directed for landlord as prayed for in the petition, with costs.